DETAILED ACTION
This action is responsive to the communications filed on 1/19/2021.
Currently, claims 1-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-9, 11-14, and 17-20 are concurrently rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Dai et al. (USPN 9,716,529: hereinafter “Dai”).

With regards to claims 1 and 17, Dai teaches a receiver chip and a method (figs. 1b, 1c, and 2-6: the cited figures show various circuitry and functions/steps of a wireline communication receiver (e.g. fig. 1c Ethernet transceivers 30/40 and Ethernet cable 50), where at least col. 14, line 60 through col. 15, line 5 addresses the terms “chip” and integrated circuit (or IC) are applicable to the wireline communication receiver of Dai.  Note that the method steps are implemented as functions of the cited hardware) for wireline communication using baseband transmission (figs. 1b, 1c, and 3-6: the wireline communication was previously addressed and/or is readily apparent.  The at least figure 2 address that the transmitted/received communication signals between transceivers have the same frequency band, which is why EMI and common-mode noise/interference cannot simply be filtered out using basic analog front-end filter (e.g. bandpass filter).  
	Where the Examiner notes that no statement is made in the Dai reference regarding frequency up (or frequency down) conversion.  Where a receiver that uses/processes signals in the same frequency band as the corresponding transmitter is by definition a ‘baseband receiver’ and the communication signal is a ‘baseband transmission signal’), the receiver chip (previously addressed) comprising (addressed below): 
	a baseband receiver (figs. 1b, 1c, and 2-6: at least the ADC 120, FEC decoder 128, and PCS decoder 130 is/are mapped to the claimed baseband receiver) configured to receive an input signal transmitted over a wireline link (previously addressed and/or readily apparent), wherein the input signal is encoded with digital data (figs. 1b, 1c, and 2-6: Ethernet was previously addressed.  Also see at least the steps/functions of the PCS encoder 110 and FEC encoder 112 (within the transmitter) during the generating the ‘wireline communication signal’, which is received by the ‘baseband receiver’) and the baseband receiver recovers the digital data from the received input signal (figs. 1b, 1c, and 2-6: at least the ADC 120, FEC decoder 128 and PCS decoder 130 is/are mapped to the claimed baseband receiver.  Where the received input signal is readily apparent (e.g. “Rx In” of figure 2) and the PCS Decoder 130 outputs “Rx Data” which corresponds to the “Tx Data”).  The digital data is readily apparent due at least to the ADC 120 and DAC 116); 
	EMI monitoring circuitry (figs. 1b, 1c, and 2-6: Error Detector 162 and/or SNR estimator 116 is/are mapped to the claimed ‘EMI monitoring circuitry’.  Note that the detected error as well as the SNR is specifically quantizing and compensating for EMI in the received signal (col. 11, line 57 through col. 12, line 46)) that produces an EMI detection signal from the received input signal (previously addressed and/or readily apparent), wherein the EMI detection signal is indicative of a presence of EMI in the received input signal (previously addressed, also see figures 4-6.  Figure 4 addressing EMI mitigation using the detected error signal and Figure 5 addresses EMI mitigation using the SNR estimates.  Figure 6 includes additional features that further address EMI mitigation that includes the steps/functions of Figure 4 and Figure 5); and 
	safety circuitry (figs. 1b, 1c, and 2-6: at least the Parameter Adaption Module 160 and Adaption Rate Controller 164 are mapped to the claimed ‘safety circuitry’) coupled to the EMI monitoring circuitry and to the baseband receiver (previously addressed and/or readily apparent), wherein the safety circuitry alters operation of the baseband receiver upon the EMI detection signal indicating a presence of EMI (figs. 1b, 1c, and 2-6: see at least figures 4-6 for the various changes/alterations of the operations of the baseband receiver upon EMI detection signal indicating the presence of EMI (handling of the detected error and/or SNR).  Also see at least col. 11, line 57 through col. 12, line 46 which operational changes.  In a non-limiting example, the “adaptation controller 140 controls the adaptation of the parameters of the one or more of the equalizer (e.g., the FFE 124), the analog front end of the receiver 104 (e.g., the ADC 120), and the echo canceller 106 based on the error indicator performed by the parameter adaptation module 160. The parameter adaptation module 160 does not adapt the parameters (i.e., stops, suspends, or disables the adaptation of the parameters) during the predetermined period of time in response to the error in the output of the equalizer (e.g., in the output of the slicer 156) due to the EMI being greater than or equal to the predetermined threshold and the error indicator indicating no error in the output of the equalizer (e.g., in the output of the slicer 156) due to the EMI” (col. 12, lines 5-18; emphasis added).  Note that the remaining limitations were previously addressed or are readily apparent).

With regards to claims 2 and 18, Dai teaches the limitations of claims 1 and 17.
	Dai further teaches wherein the baseband receiver is adaptive in recovering the digital data (previously addressed and/or readily apparent), and the safety circuitry stops adaptation of the baseband receiver (in recovering the digital data) upon the EMI detection signal indicating the presence of EMI (figs. 1b, 1c, and 2-6: see at least figures 4-6 for the various changes/alterations of the operations of the baseband receiver upon EMI detection signal indicating the presence of EMI (handling of the detected error and/or SNR).  Also see at least col. 11, line 57 through col. 12, line 46 which operational changes.  In a non-limiting example, the “adaptation controller 140 controls the adaptation of the parameters of the one or more of the equalizer (e.g., the FFE 124), the analog front end of the receiver 104 (e.g., the ADC 120), and the echo canceller 106 based on the error indicator performed by the parameter adaptation module 160. The parameter adaptation module 160 does not adapt the parameters (i.e., stops, suspends, or disables the adaptation of the parameters) during the predetermined period of time in response to the error in the output of the equalizer (e.g., in the output of the slicer 156) due to the EMI being greater than or equal to the predetermined threshold and the error indicator indicating no error in the output of the equalizer (e.g., in the output of the slicer 156) due to the EMI” (col. 12, lines 5-18; emphasis added).  Note that the remaining limitations were previously addressed or are readily apparent).

With regards to claim 3, Dai teaches the limitations of claim 2.
	Dai further teaches wherein the safety circuitry (previously addressed) initiates adaptation of the baseband receiver upon the EMI detection signal no longer indicating the presence of EMI (figs. 1b, 1c, and 2-6: as previously addressed upon significant EMI detection (via the error signal and/or SNR) the baseband receiver can stop adaptation of the receiver elements (e.g. ADC, FFE, DFE, and echo canceller).  When the significant EMI is no longer detected, then the receiver elements return to normal status/adaption via controlled by the ‘safety circuitry’ (see at least figures 4-6).  Note that the remaining limitations were previously addressed or are readily apparent).

With regards to claim 4, Dai teaches the limitations of claim 2.
	Dai further teaches wherein the safety circuitry (previously addressed) allows adaptation of the baseband receiver upon the EMI detection signal no longer indicating the presence of EMI (figs. 1b, 1c, and 2-6: as previously addressed upon significant EMI detection (via the error signal and/or SNR) the baseband receiver can stop adaptation of the receiver elements (e.g. ADC, FFE, DFE, and echo canceller).  When the significant EMI is no longer detected, then the receiver elements return to normal status/adaption via controlled by the ‘safety circuitry’ (see at least figures 4-6).  Note that the remaining limitations were previously addressed or are readily apparent).

With regards to claims 5 and 19, Dai teaches the limitations of claims 1 and 17.
	Dai further teaches wherein the safety circuitry (previously addressed) and the method of claim 17 (previously addressed) further comprises generates/generating an alert upon the EMI detection signal indicating the presence of EMI (figs. 1b, 1c, and 2-6: see at least figures 4-6 for the various changes/alterations of the operations of the baseband receiver upon EMI detection signal (or an ‘alert’) indicating the presence of EMI (handling of the detected error and/or SNR).  Also see at least col. 11, line 57 through col. 12, line 46 which operational changes.  In a non-limiting example, the “adaptation controller 140 controls the adaptation of the parameters of the one or more of the equalizer (e.g., the FFE 124), the analog front end of the receiver 104 (e.g., the ADC 120), and the echo canceller 106 based on the error indicator performed by the parameter adaptation module 160. The parameter adaptation module 160 does not adapt the parameters (i.e., stops, suspends, or disables the adaptation of the parameters) during the predetermined period of time in response to the error in the output of the equalizer (e.g., in the output of the slicer 156) due to the EMI being greater than or equal to the predetermined threshold and the error indicator indicating no error in the output of the equalizer (e.g., in the output of the slicer 156) due to the EMI” (col. 12, lines 5-18; emphasis added).  
	Additionally, the Examiner notes the merits of Figure 4 in addressing EMI mitigation using the detected error signal; Figure 5 in addressing EMI mitigation using the SNR estimates; and Figure 6 that includes additional features address EMI mitigation and the nested features steps/functions of Figure 4 and Figure 5
	The remaining limitations were previously addressed or are readily apparent).

With regards to claim 7, Dai teaches the limitations of claim 1.
	Dai further teaches wherein the safety circuitry (previously addressed) implements a state machine (figs. 1b, 1c, and 2-6, where the flow charts of figures 4-6 are each mapped to the claimed ‘state machine’ that is implemented by the ‘safety circuitry’).  

With regards to claim 8, Dai teaches the limitations of claim 7.
	Dai further teaches wherein the state machine (previously addressed) includes a NORMAL state for normal transmission over the wireline link (see figs. 4-6; e.g. figure 4 where loop of functions/steps 204+206+208 (and connection “A”) is/are mapped to the claimed NORMAL state for normal transmission (similar analysis and mapping is applicable to figure 6).  Note that the wireline link was previously addressed), and a PAUSE state for pausing adaptation of the baseband receiver (figs. 4-6:  First the baseband receiver was previously addressed.  Next see fig. 4 or fig. 6; at least box 212/408 is mapped the claimed ‘PAUSE state for pausing adaptation of the baseband receiver’.  Also see at least col. 11, line 57 through col. 12, line 46).  

With regards to claim 9, Dai teaches the limitations of claim 8.
	Dai further teaches wherein the state machine (previously addressed) further includes a TRAIN state for forcing adaptation of the baseband receiver (figs. 4-6:  First the baseband receiver was previously addressed.  Next at least box 210 of figure 4 (or box 314 figs. 5+6) is mapped to the claimed ‘TRAIN state for forcing adaptation of the baseband receiver’).  

With regards to claim 11, Dai teaches the limitations of claim 1.
	Dai further teaches the receiver chip of claim 1 (previously addressed) further comprising:
	EMI cancellation circuitry (figs. 1b, 1c, and 2-6: this limitation is mapped to the Echo Canceller 106, FIR filter 150 (within FFE 124), and/or IIR Filter 154 (within DFE 126).  Note that the FFE and DFE equalizers are stated to at various points to be used to cancel/mitigate EMI.  Furthermore, the Examiner notes that the ‘echo’ in the context of Dai (“the echo cancellation signal is used by the receiver 104 to cancel any echo that may be present in the signals received by the receiver 104 via the single twisted-pair [Ethernet] cable 101 due to the signals transmitted by the transmitter 102 via the single twisted-pair [Ethernet] cable 101”) would be considered EMI using the definition set forth by the instant application, e.g. see instant paragraph [0003].  Note that the ‘single twisted pair Ethernet cable’ by definition includes four pairs of twisted pair wires with separate wire pairs (within the same cable) for uplink and downlink communications (e.g. look up ‘Ethernet RJ-45 wiring’)), thus the interference caused by the ‘echo’ of Dai is ‘electro-magnetic’ in nature (i.e. EMI)) coupled to the baseband receiver (previously addressed and/or readily apparent), the EMI cancellation circuitry (previously addressed) producing an EMI cancellation signal used by the baseband receiver to reduce an effect of the EMI on recovering the digital data (figs. 1b, 1c, and 2-6: the baseband receiver was previously addressed.  The ‘EMI cancellation circuitry’ (e.g. echo canceller, FFE, and/or DFE) are used (and adapted) to cancel/mitigate various types/sources of EMI within the receiver digital data signal which are implemented as by shown at least figure 3.  After removal/cancellation of the EMI by at least the echo canceller, FFE, and/or DFE; the FEC decoder 128 and PCS Decoder 130 ‘recover’ the digital data signal (with reduced effects from the EMI)).

With regards to claim 12, Dai teaches the limitations of claim 11.
	Dai further teaches wherein the safety circuitry alters operation of the baseband receiver upon an indication that the EMI cancellation circuitry is operating close to a cancellation limit (figs. 1b, 1c, and 2-6: see at least figures 4-6 for the various changes/alterations of the operations of the baseband receiver upon EMI detection signal indicating the presence of EMI (handling of the detected error and/or SNR).  Also see at least col. 11, line 57 through col. 12, line 46 which operational changes.  In a non-limiting example, the “adaptation controller 140 controls the adaptation of the parameters of the one or more of the equalizer (e.g., the FFE 124), the analog front end of the receiver 104 (e.g., the ADC 120), and the echo canceller 106 based on the error indicator performed by the parameter adaptation module 160. The parameter adaptation module 160 does not adapt the parameters (i.e., stops, suspends, or disables the adaptation of the parameters) during the predetermined period of time in response to the error in the output of the equalizer (e.g., in the output of the slicer 156) due to the EMI being greater than or equal to the predetermined threshold and the error indicator indicating no error in the output of the equalizer (e.g., in the output of the slicer 156) due to the EMI” (col. 12, lines 5-18; emphasis added).  
	Additionally but not exclusively, any of the comparisons of the SNR or the ‘Error in Equalizer Output’ in figures 4-6 may properly be mapped to the indicating the ‘EMI cancellation circuitry is operating close to a cancellation limit’ (e.g. figure 4, Error is equal than threshold (206) then the operation changes from the ‘NORMAL State’ (as addressed in the rejection of “claim 8” above).
	The remaining limitations were previously addressed or are readily apparent).  

With regards to claim 13, Dai teaches the limitations of claim 11.
	Dai further teaches wherein the EMI detection signal is based on the EMI cancellation signal (figs. 1b, 1c, and 2-6: see at least figure 3 and the previous mapping of the element of Dai to the instant claimed limitation.  In the context, the EMI detection signal (previously addressed) occurs after the EMI has been cancelled/mitigated/reduced in the received digital data signal.
	The remaining limitations were previously addressed or are readily apparent).  

With regards to claim 14, Dai teaches the limitations of claim 11.
	Dai further teaches wherein the EMI cancellation signal is an estimate of the EMI in the received input signal (figs. 1b, 1c, and 2-6: at least the output of the echo canceller 106 (in figure 3) generates an estimate of the EMI in the received input signal, which is cancelled out at combiner 122).

With regards to claim 20, Dai teaches the limitations of claim 17.
	Dai further teaches the method of claim 17 (previously addressed) further comprising:
	producing an EMI cancellation signal from the received input signal (figs. 1b, 1c, and 2-6: this limitation is mapped to the Echo Canceller 106, FIR filter 150 (within FFE 124), and/or IIR Filter 154 (within DFE 126).  Note that the FFE and DFE equalizers are stated to at various points to be used to cancel/mitigate EMI.  Furthermore, the Examiner notes that the ‘echo’ in the context of Dai (“the echo cancellation signal is used by the receiver 104 to cancel any echo that may be present in the signals received by the receiver 104 via the single twisted-pair [Ethernet] cable 101 due to the signals transmitted by the transmitter 102 via the single twisted-pair [Ethernet] cable 101”) would be considered EMI using the definition set forth by the instant application, e.g. see instant paragraph [0003].  Note that the ‘single twisted pair Ethernet cable’ by definition includes four pairs of twisted pair wires with separate wire pairs (within the same cable) for uplink and downlink communications (e.g. look up ‘Ethernet RJ-45 wiring’)), thus the interference caused by the ‘echo’ of Dai is ‘electro-magnetic’ in nature (i.e. EMI).
	figs. 1b, 1c, and 2-6: the baseband receiver was previously addressed.  The ‘EMI cancellation circuitry’ (e.g. echo canceller, FFE, and/or DFE) are used (and adapted) to cancel/mitigate various types/sources of EMI within the receiver digital data signal which are implemented as by shown at least figure 3.  After removal/cancellation of the EMI by at least the echo canceller, FFE, and/or DFE; the FEC decoder 128 and PCS Decoder 130 ‘recover’ the digital data signal (with reduced effects from the EMI)), 
	wherein the EMI cancellation signal (previously addressed) is based upon EMI in the received input signal (figs. 1b, 1c, and 2-6: the EMI cancellation of the FFE 124, DFE 126, and Echo Canceller 106 are each based on the received input signal (and indicated via the feedback loop (including the previously addressed SNR and Error metric) of the Adaption controller (and nested circuitry) shown at least figure 3); 
	wherein recovering the digital data from the received input signal comprises using the EMI cancellation signal to reduce an effect of the EMI on recovering the digital data (previously addressed and/or readily apparent).

Allowable Subject Matter
Claims 6, 10, and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable (with regards to 35 U.S.C. 102 and 35 U.S.C. 103) if rewritten in independent form including all of the limitations of the base claim and all intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and are cited in the attached PTO-892.  Furthermore, the merits of following references are noted by the Examiner: Bliss (US 2012/0063295); Kota et al. (US 2012/0002711); Legg et al. (US 2022/0052731: [0138]); and Malkin et al. (US 2011/0310936: figs. 4 and 8-10).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. Perez, telephone number (571)270-3231. The examiner can normally be reached Monday through Friday: 10am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M PEREZ/Primary Examiner, Art Unit 2637                                                                                                                                                                                             9/9/2022